—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) a fact-finding order of the Family Court, Queens County (Lubow, J.), dated December 29, 1998, which, after a hearing, found that he had sexually abused his son Bryan S., (2) a dispositional order of the same court, dated May 15, 2000, which, upon the fact-finding order, inter alia, directed that Bryan S. remain in the custody of the mother, and (3) an order of protection of the same court, also dated May 15, 2000, which directed that he have no contact with his son for a period of one year.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the dispositional order; and it is further,
Ordered that the appeal from the order of protection is dismissed, without costs or disbursements; and it is further,
Ordered that the dispositional order is affirmed, without costs or disbursements.
The appeal from the order of protection must be dismissed, as no appeal lies from an order entered on the consent of the appealing party (see, Matter of Benerofe v Wechsler, 281 AD2d 476; Matter of Starz v Tissiera, 206 AD2d 432).
The Family Court’s determination was supported by a preponderance of the admissible evidence presented at the hearing (see, Family Ct Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112). Further, where, as here, the Family Court was confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal unless they were clearly unsupported by the record (see, Matter of Shevonne S., *686188 AD2d 528). Under these circumstances, we find no basis to disturb the Family Court’s determination.
The appellant’s remaining contentions do not warrant reversal. O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.